Citation Nr: 1416324	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  08-30 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the character of the Veteran's discharge from service is a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	C.H. Thorton Jr., Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Counsel


INTRODUCTION

The Veteran had an honorable period of service from October 1967 to May 1969.  He was discharged under other than honorable conditions from a May 1969 to August 1971 period of service.  The Veteran died in January 2014, and the Appellant is his surviving spouse and has been substituted as the Appellant for the claim that had been on appeal at the time of his death.  38 U.S.C.A. § 5121A (West 2012).

This appeal comes before the Board of Veterans' Appeals (Board) from administrative decisions of the VA Regional Office (RO) in New Orleans, Louisiana. 

In August 2009, the Veteran presented sworn testimony during a video conference hearing in New Orleans, Louisiana which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

This appeal was previously before the Board and the Board remanded the claim in February 2010 for additional development.  The case was returned to the Board, and in January 2013, the Board determined that new and material evidence had been received to reopen the issue of whether the character of the Veteran's discharge is a bar to VA benefits, and remanded the claim on the merits for further development.  The case been returned to the Board for further appellate consideration. 

As an initial matter, the Board notes that the instant appeal arose as a preliminary consideration when the Veteran filed a claim for entitlement to service connection for posttraumatic stress disorder (PTSD). The claim for service connection has not yet been adjudicated as the threshold issue to be addressed is whether the Veteran's character of discharge is a bar to VA benefits.  However, in light of the fact that the Board finds herein that the Veteran's character of discharge is not a bar to VA benefits, the claim for service connection for PTSD is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2013).

In this regard, the Board also observes that in February 2014, the Appellant submitted a VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Appellant's appeal.

Finally, the Board observes that during his lifetime, the Veteran was represented in all matters before VA by a private attorney, in whose favor the Veteran had submitted a completed VA Form 21-22a (Appointment of an Individual as Claimant's Representative).  The Appellant, who has been substituted for the Veteran in this case, executed and filed a VA Form 21-22a in favor of the same private attorney in January 2014.  However, she subsequently executed and filed, in February 2014, a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of The American Legion.  


FINDING OF FACT

The Veteran was insane at the time of the acts that resulted in his discharge. 



CONCLUSION OF LAW

The character of the Veteran's discharge from service is not a bar to VA benefits.  38 U.S.C.A. §§ 101(2), 5107, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.354 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  See Dennis v. Nicholson, 21 Vet. App. 18 (2007) (addressing the adequacy of VCAA notice in cases concerning the character of discharge).  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

B.  Legal  Criteria, Factual Background, and Analysis

The Appellant contends that the Veteran was insane at the time he committed the offenses causing his discharge under other than honorable conditions.  The Veteran's service personnel records, including his DD Form 214 and DD Form 215 for his May 1969 to August 1971 period of service reveal that he was AWOL for a total of 98 days over several periods.  The Veteran was approved to be issued an undesirable discharge for the good of the service by his commanding Major General.  The Veteran's DD Form 214 and DD Form 215 for that period of service indicate that the Veteran was discharged under other than honorable conditions effective August 23, 1971.
VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2013). 

The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a). 

Service department findings (i.e., the Army, Navy and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Manlincon v. West, 12 Vet. App. 238 (1999).  VA has no authority to alter the claimant's discharge classification - the claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416 (1994). 

A dishonorable discharge, a statutory bar, or a regulatory bar deprives the claimant of all gratuitous VA benefits.  Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12.

Specifically, there are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and, regulatory bars listed in 38 C.F.R. § 3.12(d). 

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c): (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition). 

As to the exception to AWOL, a person discharged under conditions other than honorable on the basis of an AWOL period of at least 180 days is barred from receipt of VA benefits "unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence."  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).  The Board notes that this provision is not applicable to the instant case as the Veteran was not AWOL for a period of at least 180 days. 

As to the regulatory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(d): (1) acceptance of an undesirable discharge to escape trial by general court-martial, (2) mutiny or spying, (3) an offense involving moral turpitude to include, generally, conviction of a felony, or (4) willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(1), (4). 

In any event, a discharge or release from service under any of the above conditions specified in 38 C.F.R. § 3.12 is a statutory or regulatory bar to the payment of benefits unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  That is, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Thus, "insanity" is a defense to all statutory and regulatory bars, while "compelling circumstances" is only a defense to the statutory bar involving an AWOL period of at least 180 days. 

Consequently, here, there is only one possible exception to the Appellant being barred from receiving VA benefits: (1) if the Veteran is shown to have been "insane" at the time of the offense (38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b)). 

VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a). 

When the question is whether an individual was insane at the time of an offense leading to his court-martial or discharge, the rating agency will base its decision on all the evidence procurable relating to the period involved, and apply the definition of paragraph (a).  38 C.F.R. § 3.354(b).  Mental illness is not identical to "insanity."  Beck v. West, 13 Vet. App. 535, 539 (2000).  In addition, the Court has held that the insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There still must be competent evidence, though, establishing the appellant was insane at the time of the offenses in question leading to the other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  In addition, the Court held that "a determination of whether a person is insane is in effect a determination of whether that person's actions were intentional and thus the result of willful misconduct."  Id. at 254.  The Court further indicated such a determination is not warranted when the record does not reflect a claimant suffered from insanity due to disease or that he did not know or understand the nature or consequences of his acts, or that what he was doing was wrong.  Id. Significantly, the burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995). 

In May 1997, the VA General Counsel  discussed the intended parameters of the types of behavior which were defined as insanity under 38 C.F.R. § 3.354(a).  It was indicated that behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity in that regulation.  It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity. VAOPGCPREC 20-97 (May 22, 1997). 

As noted above, the Appellant contends that the Veteran was insane at the time he committed the offenses causing his discharge under other than honorable conditions.  Prior to his death the Veteran asserted that PTSD symptoms caused him to get an other than honorable discharge.  In a June 2006 letter, a VA psychologist indicated that based on the information given to the psychologist by the Veteran in a clinical interview, it is at least as likely as not that the behavior contributing to his discharge under less than honorable conditions was directly related to his Vietnam service-related PTSD, coupled with the loss of his marital relationship and the death of his mother.  Further, a June 2009 psychiatry note by a VA staff psychiatrist indicates that the Veteran related that after he left Vietnam he had problems from his service and the problems were made worse when he came home in 1969 after his mother died and he found his spouse had moved another male into his home.  He claimed the loss of his mother and being confronted by his spouse's infidelity led to him shooting at the person as he fled his home when the Veteran unexpectedly arrived home for his mother's funeral.  The Veteran related that this "messed" with his mind.  He started having more behavioral problems after that incident which eventually led to an administrative discharge under less than honorable conditions, as he started drinking to deal with the stress of Vietnam and his marital problems and went AWOL.  The psychiatrist stated that the Veteran's PTSD was incurred from his service in Vietnam.  He opined that it is more likely than not that his PTSD affected his behavior in 1969 regarding his spouse and subsequent behavioral problems as noted by the impulsiveness, rumination, and self-medicating that tend to be seen in Veterans with PTSD.

Pursuant to the Board's January 2013 remand, the Veteran was provided with a VA PTSD examination in March 2013 to address whether the Veteran was insane at the time of going AWOL, utilizing VA's definition of insanity.  The examiner indicated that the Veteran did have a diagnosis of PTSD that conforms to the DSM-IV criteria.  The examiner reviewed the claims file, recorded the Veteran's history, and performed a mental status examination.  With regard to whether the Veteran's period of AWOL was the result of an acquired psychiatric disability, the examiner noted that the Veteran had been diagnosed with PTSD by a VA psychiatrist, and opined that his exposure to combat, trauma, etc., could (more likely than not) have been significantly and severely worsened upon returning home to major psychosocial stressors (death of his mother; finding that his spouse had moved another male into his home) to such a degree as to lead the Veteran to have a prolonged deviation from his normal behavior, interfere with the peace of society, and so depart from the accepted standards of the community to which by birth and education he belonged as to lack the adaptability to make further adjustment to the social customs of the community in which he resided.  The examiner noted that the Veteran's conduct prior to the events in late 1970 and early 1971 suggest that he was a good soldier and had planned to pursue a career in the military.  The examiner further explained that PTSD is a condition that is known to wax/wane in relation to external stressors.  Based on the report provided to his psychiatrist in 2008 and various other mental health providers, and his records review, it is very reasonable to expect the Veteran's condition to have dramatically, and abruptly, intensified in response to the combination of his mother's death and finding another man living with his wife.  Furthermore, having just returned from combat, it is not unexpected that the Veteran would turn to his primary means of confronting threat (based on combat and prior trauma exposure in combat) to involve the discharging of a firearm.  The reliance on alcohol (which was his primary coping mechanism), increased depression, and disengagement from his pre-December 1970 conduct was as likely as not a result of his PTSD being exacerbated by the bereavement surrounding his mother's death (which had led to his being pulled out of combat and subsequent, unplanned return home) and the sudden, traumatic form of relationship loss related to his wife having "moved another man" into their home.  

Upon careful review of the evidence of record, the Board concludes that the evidence supports the Appellant's claim.  The January 2013 VA examiner concluded that upon his return from Vietnam, the Veteran's PTSD more likely than not worsened to such a degree as to lead the Veteran to have a prolonged deviation from his normal behavior, interfere with the peace of society, and so depart from the accepted standards of the community to which by birth and education he belonged as to lack the adaptability to make further adjustment to the social customs of the community in which he resided.  Thus, the opinion of the VA examiner sufficiently establishes that the Veteran was insane at the time of going AWOL.  Accordingly, the Board concludes that the character of the Veteran's discharge from service is not a bar to his receipt of VA benefits.


ORDER

The character of the Veteran's discharge from service is not a bar to VA benefits.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


